Title: To George Washington from Colonel Jacob Bayley, 28 May 1776
From: Bayley, Jacob
To: Washington, George



Sr
Newbury [Vt.] 28th may 1776

The Seventeenth Instant I recived your Excelencys direction for makeing a road to St Johns[.] on the 18th Caled together the Committees of Haverhill and Newbury and Consulted them what wages to give to men, it was Concluded that good men at this Season could not be Had for Such labour for less than ten Dollars pr month, and that whoever Ingaged In that Servise, and were found Dilitory to be Dismised and recive no more Pay than the Days he Did Labour, the 21st Sent two men to Collect men for two or three months or untill the road Should be Done and if they Inclined to Enter the Continental Servise any longer to receive Soldiers pay I Directed to advance to Each man twenty Shillings, Mr Wallace Purch[as]ed what was needfull at Herford not yet arived but Expect the Stores in two or three Days—on my hearing of the retreat from Quebeck I thought it might be for the Continental Servise to Cut a bridle road at first that Men and Cattle might Pass freely. the 27th Sent ten men to do the work, I make no doubt but they will Compleat it, and return in twenty Days. I Shall begin the wagon road next monday our Provitions are Collected So that Can Supply those—that may be Sent this way Either with droves or other ways. any Directions or orders to me may be Sent by the bearer Colo. Mash or a gentleman he will Dire[c]t to. I am Your Excelencys most, obedient Humble Servant

Jacob Bayley

